EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Han (U.S. Patent # 9,305,124) teaches a method for simulating a three-dimensional structure comprising a step of discretizing the three-dimensional structure into two-dimensional layers. However, Han does not fairly teach or suggest having discretized the structure/shape into a plurality of radial segments, determining a radial strain for each radial position on each radial segment of the plurality of radial segments and determining a mesh pattern comprising a quantity of mesh material for each position r to provide a composite strain.
	Ward (U.S. Patent Publication No. 2016/0104320) teaches a process for modeling three-dimensional objects shapes comprising a step of discretizing the shape into 2D surfaces. However, Ward Han does not fairly teach or suggest having discretized the structure/shape into a plurality of radial segments, determining a radial strain for each radial position on each radial segment of the plurality of radial segments and determining a mesh pattern comprising a quantity of mesh material for each position r to provide a composite strain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 through 5 and 7 through 11 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712